DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application, filed on February 24, 2021, is being examined under the first-inventor-to-file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment and election on September 28, 2022. The applicant’s election of invention group I, claims 1-8 and 18-23, is acknowledged. Claims 9-17 and 24-30 are withdrawn from consideration. Claims 1, 2, 5, 9-18 and 24 were amended. Claims 1-8 and 18-23 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 4, 6, 7, 20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2021/0266062 A1) in view of Sharp et al. (JP 3222349 B2).
1. A source user equipment (UE) for wireless communication (Sharp, paras. [0026], [0028], “…When the initiating station communicates with a terminal that cannot directly communicate with its own terminal, one of the relay station candidate terminals is selected as a relay station and a transfer request packet indicating a transfer destination to the terminal is transmitted to the selected terminal. […] As described above, by utilizing the wireless communication function of the terminal itself in the system and using the terminal itself in the system as a relay station, the communication area can be expanded without the need for a dedicated radio relay device. […] Also, when relaying is required, the terminal serving as the starting station can easily select a relay station candidate terminal based on the communication correlation table…”), comprising: 
a memory; a transceiver; and one or more processors coupled to the memory and the transceiver, the one or more processors (Sharp, FIG. 6) configured to: 
transmit via the transceiver, to a relay UE, information identifying that the relay UE is one of a plurality of relay UEs selected for cooperative relaying of a communication from the source UE to a destination UE (Goto, paras. [0048], [0049], “The relay station detection unit 32 of each of the terminal stations 1, 2, and 3 detects the relay station based on the relay station ID of the received and performed synchronization processing downstream control signal. The downlink channel estimation unit 33 uses a known signal of the downstream control signal to estimate channel information about a downlink between the detected relay stations and the terminal station (S4). The channel correlation calculation unit 34 calculates the correlation from the channel information of each relay station, and the requesting relay station selection unit 35 selects the relay station that has a low channel correlation and requests MIMO transmission to the relay station that is selected (S5). For example, given that a channel matrix 3×3 generated from the channel information between the three antennas of the terminal station 3 and relay stations A, B, and C is H, the higher a determinant det|H|, the lower the channel correlation and the higher the transmission capacity. Thus, the requesting relay station selection unit 35 may set the presence or absence of MIMO transmission based on the value of a determinant det|H| of a matrix H generated by estimating the channel information at the terminal station 3…” emphasis added.), wherein: 
a channel between the source UE and the relay UE is one of a plurality of channels comprising a channel between the source UE and each relay UE of the plurality of relay UEs (Goto, paras. [0048], [0049], “The relay station detection unit 32 of each of the terminal stations 1, 2, and 3 detects the relay station based on the relay station ID of the received and performed synchronization processing downstream control signal. The downlink channel estimation unit 33 uses a known signal of the downstream control signal to estimate channel information about a downlink between the detected relay stations and the terminal station (S4). The channel correlation calculation unit 34 calculates the correlation from the channel information of each relay station, and the requesting relay station selection unit 35 selects the relay station that has a low channel correlation and requests MIMO transmission to the relay station that is selected (S5). For example, given that a channel matrix 3×3 generated from the channel information between the three antennas of the terminal station 3 and relay stations A, B, and C is H, the higher a determinant det|H|, the lower the channel correlation and the higher the transmission capacity. Thus, the requesting relay station selection unit 35 may set the presence or absence of MIMO transmission based on the value of a determinant det|H| of a matrix H generated by estimating the channel information at the terminal station 3…” emphasis added. Id.), and 
the plurality of relay UEs are selected based at least in part on a degree of correlation of the channel between the source UE and the relay UE with at least one other channel of the plurality of channels (Goto, paras. [0048], [0049], “…Also, it is not necessary to select all of the relay stations that transmit the receivable signal. For example, the terminal station 2 of FIG. 1 can receive the downstream control signals A, B, and C transmitted from the relay stations A, B, and C. However, when the correlation between relay stations B and C is high, a combination of the relay stations A and B (the example in FIG. 1) or relay stations A and C (a below-mentioned example in FIG. 8) may be selected to request MIMO transmission. In addition, because the number of antennas owned by the terminal stations 1 and 2 is lower than the number of relay stations, it is necessary to select the relay station(s) at or below the number of antennas of the terminal stations.” Id.); and 
transmit the communication to the plurality of relay UEs for cooperative relaying to the destination UE (Goto, paras. [0048], [0049], “…Also, it is not necessary to select all of the relay stations that transmit the receivable signal. For example, the terminal station 2 of FIG. 1 can receive the downstream control signals A, B, and C transmitted from the relay stations A, B, and C. However, when the correlation between relay stations B and C is high, a combination of the relay stations A and B (the example in FIG. 1) or relay stations A and C (a below-mentioned example in FIG. 8) may be selected to request MIMO transmission. In addition, because the number of antennas owned by the terminal stations 1 and 2 is lower than the number of relay stations, it is necessary to select the relay station(s) at or below the number of antennas of the terminal stations.” Id.)  
Goto et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Sharp et al. provides prior art disclosure and suggestions for the claimed invention, such as relay selection via source UE, relay UE, and destination UE (Sharp, paras. [0026], [0028], “…When the initiating station communicates with a terminal that cannot directly communicate with its own terminal, one of the relay station candidate terminals is selected as a relay station and a transfer request packet indicating a transfer destination to the terminal is transmitted to the selected terminal. […] As described above, by utilizing the wireless communication function of the terminal itself in the system and using the terminal itself in the system as a relay station, the communication area can be expanded without the need for a dedicated radio relay device. […] Also, when relaying is required, the terminal serving as the starting station can easily select a relay station candidate terminal based on the communication correlation table…” Id.) The prior art disclosure and suggestions of Sharp et al. are for reasons of expanding a communication area without the need for a dedicated relay device (Sharp, paras. [0026], [0028], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of expanding a communication area without the need for a dedicated relay device.
2. The source UE of claim 1, wherein the one or more processors are further configured to: 
determine a set of candidate relay UEs for the cooperative relaying based at least in part on a routing table (Sharp, paras. [0026], [0028], Id.); and 
select the plurality of relay UEs from the set of candidate relay UEs (Sharp, paras. [0026], [0028], Id.)  
3. The source UE of claim 1, wherein the plurality of relay UEs are selected further based at least in part on discovery measurements for the plurality of channels (Goto, paras. [0048], [0049], Id.)  
5. The source UE of claim 1, wherein the one or more processors are further configured to: 
receive via the transceiver, from the relay UE, an indication of whether the relay UE is to participate in the cooperative relaying (Goto, paras. [0048], [0052], “…Furthermore, the downstream control signal and data signal generation unit 13 generates downstream control signals indicating the correspondence between the data signals addressed to the terminal stations 1, 2, and 3 and the frequency bands, and transmits the resulting downstream control signals to the respective terminal stations 1, 2, and 3 via the respective relay station (S9).”)  
8. The source UE of claim 1, wherein the at least one other channel of the plurality of channels comprises every other channel of the plurality of channels (Goto, paras. [0048], [0049], Id.)
18. A method of wireless communication performed by a source user equipment (UE) (Sharp, paras. [0026], [0028], Id.), comprising: 
transmitting, to a relay UE, information identifying that the relay UE is one of a plurality of relay UEs selected for cooperative relaying of a communication from the source UE to a destination UE (Goto, paras. [0048], [0049], Id.), wherein: 
a channel between the source UE and the relay UE is one of a plurality of channels comprising a channel between the source UE and each relay UE of the plurality of relay UEs (Goto, paras. [0048], [0049], Id.), and 
the plurality of relay UEs are selected based at least in part on a degree of correlation of the channel between the source UE and the relay UE with at least one other channel of the plurality of channels (Goto, paras. [0048], [0049], Id.); and 
transmitting the communication to the plurality of relay UEs for cooperative relaying to the destination UE (Goto, paras. [0048], [0049], Id. cf. Claim 1).  
Goto et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Sharp et al. provides prior art disclosure and suggestions for the claimed invention, such as relay selection via source UE, relay UE, and destination UE (Sharp, paras. [0026], [0028], Id.) The prior art disclosure and suggestions of Sharp et al. are for reasons of expanding a communication area without the need for a dedicated relay device (Sharp, paras. [0026], [0028], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of expanding a communication area without the need for a dedicated relay device.
19. The method of claim 18, further comprising: 
determining a set of candidate relay UEs for the cooperative relaying based at least in part on a routing table (Sharp, paras. [0026], [0028], Id.); and 
selecting the plurality of relay UEs from the set of candidate relay UEs (Sharp, paras. [0026], [0028], Id. cf. Claim 2).
21. The method of claim 18, further comprising: 
receiving, from the relay UE, an indication of whether the relay UE is to participate in the cooperative relaying (Goto, paras. [0048], [0052], Id. cf. Claim 5).  
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Panteleev et al. (US 2018/0206140 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Panteleev, para. [0061], “…For example, if RSRP from the particular cell may be above some threshold and/or RSRP from the serving cell to the relay candidate 620 may be above some threshold, then the inter-cell relay candidate 620 may not be included to the RCS because its activation may cause DL interference higher than some configured value. In embodiments, the DL inter-cell interference due to relay path activation may not cause DL interference to the target UE 610, that may be also derived based on RSRP/RSRQ measurements from neighbor cell 635. In embodiments, the inter-cell measurements may be used to estimate RSRQ in the presence of inter-cell interference and may use it similarly to the previous example in order to select a relay candidate 620. The measurements for serving cell 645 and neighboring cells may be broadcasted by Relay UE 620 in the PSDCH channel (in case of autonomous Relay UE 620 selection) or may be provided to an eNB/network for coordinated relay selection and path switching.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476